DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.  
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly added recitation.  The rejections are repeated, and this action is made final.
In particular, Applicant argues that the combination “would defeat the express purpose of the Doy invention (eliminating the problems associated with such pockets).  However, this argument presupposes that a literature pocket has a particular structure different from that taught by Folliot.  On the contrary, Folliot shows a recess at 13 that increases the possibilities and capacity for storing items, including literature on a rear surface of a seat.  This applied in combination with Doy would be obvious for this benefit.  Furthermore, the structure of literature pocket 13 taught by Folliot does not have the drawback of catching debris such that the goal of Doy is not compromised.  
Applicant goes on to argue that “Folliot does not teach or suggest the use of a literature pocket.”  However, in accordance with a machine translation of Folliot (included herewith), element 13 is disclosed as a knee cellar, which can function as a literature pocket since it enlarges a space for storing such things as literature in addition to other objects to be stored on the rear of the combination seat of Doy and Folliot.  
 This discussion highlights that current claim 14, as well as original claims 1 and 14, provide vey little structure for the recited literature pocket.  As such, adding a knee cellar, as taught by Folliot, to the seat back of Doy and still applying the holder of Doy overlying the knee cellar would be advantageous for either providing space for knees or for storing a larger volume of objects than without the knee cellar.  

Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doy (GB 2526776) in view of Folliot (FR 2992607).
Doy shows and discloses the details set forth in claim 1, above and including placement of the holder on a seat back in a location that often has a literature pocket, but lacks specifically placing the holder on the seat back together with the literature pocket.  
On the other hand, Folliot shows placement of a similar holder on a literature pocket in Figures 1-2 and 5.
It would have been obvious to include a literature pocket on the seat of Doy and to still place the holder of Doy on the literature pocket, as taught by Folliot, because doing so would provide the benefit of increased storage options and for storing both flat literature objects in the literature pocket and bulkier objects in the holder. 
14. A device for an aircraft seat, the device comprising a literature pocket (13 of Folliot, as applied to Doy) and a holder for holding a rolled-up newspaper, wherein the holder comprises one or more elastic members (16, 18, 26, 28 in one embodiment shown in Figures 2-3 and 6 and analogous bungie elements in the other embodiment of Figures 4-5 and 7) and a grip (30 and 40), wherein the grip comprises a shaped surface for positioning against a rolled-up newspaper (the surfaces of elements 30 and 40 are shaped, as can be seen in the drawing figures, and although functionally recited, the grip 30 and 40 are capable and would indeed be positioned against any cylindrical body supported in the holder, as shown in Figures 2 and 4), wherein, when the one or more elastic members are secured to a rear surface of a vehicle seat back (as shown in Figures 2 and 4) or to the literature pocket positioned on the rear surface of a vehicle seat back, the one or more elastic members urge the shaped surface of the grip towards the rear surface of the seat back (Figures 2 and 4) or the rear surface of the literature pocket positioned between the grip and the rear surface of the seat back such that when a rolled-up newspaper is positioned between the shaped surface of the grip and the rear surface of the seat back or the rear surface of the literature pocket, the newspaper is held in place between the shaped surface of the grip and the seat back or the literature pocket (although functionally recited, the structure of the holders functions in this manner, as may be appreciated from Figures 2 and 4—claim 14 varied from original claim 1 only by the phrase that included the literature pocket such that claim 14 was rejected on a similar basis, but where it is obvious to include the literature pocket in accordance with the statement of obviousness above, and where the changes are highlighted by the underlined recitation that has been added by the current amendment).

15. The device according to claim 14, wherein the holder is attached to the literature pocket (as shown in Figures 1-2 and 5 of Folliot and in accordance with the statement of obviousness).
16. The device according to claim 14, wherein the literature pocket comprises an attachment means for attaching the one or more elastic members to the literature pocket (as shown in Figures 1-2 and 5 of Folliot and in accordance with the statement of obviousness).

17. The device according to claim 16, wherein the attachment means comprises one or more holes, loops and/or channels positioned at or near each lateral edge of the literature pocket through which the one or more elastic members can be threaded (as shown in Figures 1-2 and 5 of Folliot and in accordance with the statement of obviousness).

18. The device according to claim 16, wherein the attachment means comprises one or more holes, loops and/or channels, positioned at or near the base of the literature pocket, through which the one or more elastic members can be threaded (as shown in Figures 1-2 and 5 of Folliot and in accordance with the statement of obviousness).

20. The vehicle seat comprising a literature pocket according to claim 14 (as disclosed in the second paragraph on page 9 of Doy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636